DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application/Restriction/Claims
Applicant’s election without traverse of Group II (claims 63-76) in the reply filed on 3/3/2022 is acknowledged. Claims 1-3, 58-60 and 63-76 are pending. Claims 1-3, 58-60 are currently withdrawn from further consideration pursuant to 37 CFR 1.142 (b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Claims 63-76 are the subject of the present Official action.  

Priority
Applicant’s claim for the benefit of a prior-filed application PRO 62/661,992 and PRO 62/685,240 filed on 4/24/2018 and 6/14/2018, respectively, under 35 U.S.C 119(e) or under 35 U.S.C 120, 121 or 365(c) is acknowledged. 
Accordingly, the effective priority date of the instant application is granted as 4/24/2018.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 63, 64, 66, 69, 70, 73, 74, 75 and 76 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chen et al. "Targeted delivery of CRISPR/Cas9‐mediated cancer gene therapy via liposome‐templated hydrogel nanoparticles." Advanced functional materials 27.46 (2017): 1703036 (hereinafter Chen). 
Chen describes a core-shell liposome-templated hydrogel nanoparticle (LHNP) for the targeted delivery of CRISPR/Cas9 for cancer gene therapy (Chen, abstract). Chen describes the fabrication and structure of the LHNPs in Fig 1 and S1. Chen states that the core of the LHNPs was formed by polyethylenimine (PEI) hydrogel that was designed for the encapsulation of Cas9 proteins (Chen, Section 2 pg 2). Chen states that the shell consists of a cationic 1,2-dioleoyl-3-trimethylammonium-propane chloride salt (DOTAP) lipid (Chen, section 2 pg 2). The resulting LHNPs were capable of efficient encapsulation of both Cas9 proteins and sgRNA with high efficiency (Chen, Fig 1b). Thus, the nanoparticles described by Chen contain elements (a) through (d) of claim 63 as part of the same delivery vehicle. Chen further describes the enhancement of CRISPR delivery using two targeting ligands, mHph1 and mHph3, by conjugating them to the surface of the liposome nanoparticles, corresponding to the limitations described in claims 66, 73 and 75 (Chen, pg 2 col 2). Chen describes the design and selection of gRNAs for the efficient inhibition of a model gene, PLK1 (Chen, section 2.2 and Fig 4). Accordingly, the disclosure of Chen anticipates claims 63, 64, 66, 69, 70, 73, 74, 75, and 76. 

Claims 63-66 and 69-76 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Kotha et al. US 2016/0230189, published 8/11/2016 (hereinafter Kotha) as evidenced by Jiang et al. "CRISPR-Cas9 structures and mechanisms." Annu Rev Biophys 46.1 (2017): 505-529 (hereinafter Jiang).
Kotha describes a multilayer polyplex nanoparticle comprising an anionic polymer, cationic polymer, cationic polypeptides and polynucleotides for transfecting cells for gene therapy (Kotha, abstract). The multilayer polyplex nanoparticle described by Kotha corresponds to the nanoparticle structure described in claim 65 (Kotha, para 8, 28, claim 1 and Figs 1A-1B, 2A-2B). Kota describes the use of externally attached polymers, targeting motifs, ligands or mimics to promote endocytosis by specific cell types, corresponding to the limitations described in claims 66, 73 and 75 (Kotha, para 39, 40, 55). Kotha provides embodiments wherein the nanoparticle is used to delivery various payloads into cells including CRISPR sequences (Kotha, para 32 and 60). Furthermore, claims 7 and 19 of Kotha describe the delivery of polynucleotide sequences which encode for nucleases. Although Kotha provides specific embodiments for the delivery of CRISPR sequences, Kotha does not expressly describe elements (a) though (d) as recited in claim 63. However, it is argued that one of ordinary skill would find these elements inherent since these are essential characteristics of any CRISPR system. There is no requirement that a person of ordinary skill in the art would have recognized the inherent disclosure at the time of invention, but only that the subject matter is in fact inherent in the prior art reference, see MPEP 2112. For further support, Jiang is provided to show that elements (a) though (d) as recited in claim 63 are inherent in any CRISPR system and were well known prior to the effective filing date (Jiang, see Fig 2 for CRISPR mechanism). 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 67-68 are rejected under 35 U.S.C. 103 as being unpatentable over Kotha (supra) as evidenced by Jiang (supra) as applied to claims 63-66 and 69-76 above in further view of Bose et al. "Cell membrane-coated nanocarriers: the emerging targeted delivery system for cancer theranostics." Drug Discovery Today 23.4 (2018): 891-899 (hereinafter Bose). 
A description of Kotha and Jiang can be found above. Neither Kotha or Jiang describe the use of SIRPα ligands to target CD47 cell surface receptors as described in claims 67 and 68. 
Bose describes the design and synthesis of cancer cell membrane-coated noncarriers for the targeted delivery of nanotheranostics in cancer therapy (Bose, abstract and Fig 1). Bose describes various nanocarrier surface modifications to achieve targeted delivery (Bose, Table 1). In particular, Bose describes the use of CD47 antigens to specifically target cancer cells (Bose, pg 894, col 1). Bose explains that CD47 interacts with SIRPα expressed by macrophages and dendritic cells. The binding of SIRPα with CD47 results in the phosphorylation of the cytoplasmic tail of SIRPα, leading to the binding and activation of protein phosphatases that block phagocytosis. Thus, CD47 acts as a ‘don’t eat me’ signal for immune cells and is overexpressed on the surfaces of most cancer cells (Bose, pg 894, col 1). 
It would have been prima facie obvious to one of ordinary skill in the art to use targeting ligands such as SIRPα or protein mimetics to direct the multilayer polyplex nanoparticles carrying CRISPR systems as described by Kotha to cancer cells for targeted genomic editing. It would have been a matter of combining prior art elements according to known methods to yield predictable results since Bose shows that nanocarriers with CD47 antigen and SIRPα mimetic surface modifications efficiently target cancer cells and e vade immune clearance. One would be motivated to make this combination in order to improve the targeting abilities of the multilayer polyplex nanoparticles carrying CRISPR systems to achieve specific genomic editing in cancer cells. One would have a reasonable expectation of success given that all elements of the multilayer polyplex nanoparticle were know in the prior art. Accordingly, in the absence of evidence to the contrary, one of ordinary skill in the art would have considered the claimed invention to have been prima facie obvious to at the time the invention was made.

Nonstatutory Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Langi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).  
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717 .02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP 706.02(1)(1) - 706.02(1)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto­processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp. 
Claims 63-76 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-23 of US 10,526,616. Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claims would anticipate the instant claims if they were available as prior art. The patented claims are drawn to a nanoparticle delivery vehicle comprising a core polyplex comprising a cationic polymer and one or more anionic polymers. The patented claims describe delivering a polynucleotide that encodes a nuclease as recited in claim 7. The pending claims describe a similar nanoparticle delivery vehicle comprising a nuclease among other payloads as described in claim 63. The pending claims describe a nanoparticle comprising an anionic polymer composition, a cationic polymer composition and a cationic polypeptide composition as described in claim 65. Therefore, the patented claims embrace the presently claimed invention. 

Claims 63-76 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-24 of copending Application No: 16/697,308 (US Patent Application Publication Number US 2020/0181642). Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claims would anticipate the instant claims if they were available as prior art.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented. The competing claims are drawn to a nanoparticle delivery vehicle comprising a core polyplex comprising a cationic polymer and anionic polymers. The patented claims describe delivering a polynucleotide that encodes a nuclease as recited in claim 7. The pending claims describe a similar nanoparticle delivery vehicle comprising a nuclease among other payloads as described in claim 63. The pending claims describe a nanoparticle comprising an anionic polymer composition, a cationic polymer composition and a cationic polypeptide composition as described in claim 65. Therefore, the patented claims embrace the presently claimed invention. 

Claims 63-76 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8, 10-17, 19-22 and 65 of copending Application No: 16/701,014 (US Patent Application Publication Number US 2020/0095605). Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claims would anticipate the instant claims if they were available as prior art.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented. The competing claims are drawn to a nanoparticle delivery vehicle comprising a core polyplex comprising a cationic polymer and anionic polymers. The patented claims describe delivering a CRISPR/Cas guide RNA and nuclease as recited in claim 40. The pending claims describe a similar nanoparticle delivery vehicle comprising a nuclease among other payloads as described in claim 63. The pending claims describe a nanoparticle comprising an anionic polymer composition, a cationic polymer composition and a cationic polypeptide composition as described in claim 65. Therefore, the patented claims embrace the presently claimed invention. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dr. ALEXANDER NICOL whose telephone number is (571)272-6383.  The examiner can normally be reached on M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on (571)272-8507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Alexander Nicol
                                                                                                                                                Patent Examiner
Art Unit 1633
/CHRISTOPHER M BABIC/Supervisory Patent Examiner, Art Unit 1633